

116 HR 3735 IH: Law Enforcement Suicide Data Collection Act
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3735IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Quigley (for himself, Ms. Dean, and Mr. Steube) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Director of the Federal Bureau of Investigation to provide information on suicide
			 rates in law enforcement, and for other purposes.
	
 1.Short titleThis Act may be cited as the Law Enforcement Suicide Data Collection Act. 2.Information on suicide in law enforcement (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Federal Bureau of Investigation, shall establish, for the purpose of preventing future law enforcement suicides and promoting understanding of suicide in law enforcement, the Law Enforcement Officers Suicide Data Collection Program, under which law enforcement agencies may submit to the Director information on suicides and attempted suicides within such law enforcement agencies, including information on—
 (1)the circumstances and events that occurred before each suicide or attempted suicide; (2)the location of each suicide or attempted suicide;
 (3)the demographic information of each law enforcement officer who commits or attempts suicide; and (4)the method used in each suicide or attempted suicide.
 (b)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General, acting through the Director of the Federal Bureau of Investigation, shall submit to Congress and publish on the website of the Federal Bureau of Investigation a report containing the information submitted to the Director pursuant to subsection (a).
 (c)ConfidentialityNeither the information submitted under subsection (a) nor the report described under subsection (b) may include any personally identifiable information of a law enforcement officer who commits or attempts suicide, including the name or residential address of the officer.
 (d)DefinitionsIn this section— (1)the term law enforcement agency means a Federal, State, or local agency engaged in the prevention, detection, or investigation, prosecution, or adjudication of any violation of the criminal laws of the United States, a State, or a political subdivision of a State;
 (2)the term law enforcement officer means any current or former officer (including a correctional officer), agent, or employee of the United States, a State, or a political subdivision of a State authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of the criminal laws of the United States, a State, or a political subdivision of a State; and
 (3)the term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
				